Motion for a stay denied. The proceeding may be heard at this term of court and for that purpose is added to the calendar at the foot thereof. A single copy of the record may be prepared in accordance with rule 22 of the Rules of this court, and the brief may be prepared in printed or mimeographed form, the appendix to contain a copy of the petition and answer in this proceeding and the determination sought to be reviewed. The Attorney-General’s brief may be filed within 19 days after the oral argument, if he is unable to prepare and file it before the argument. Present — Foster, P. J., Coon, Halpern, Zeller and Gibson, JJ.